 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 372 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2004 
Mr. Hastings of Florida submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress with respect to the urgency of cessation of hostilities in the Republic of Haiti. 
 
Whereas, as the Western Hemisphere’s second-oldest democracy, wrestled from the clutches of European colonialism in 1804 by African slaves, the current hostilities in the Republic of Haiti are of great concern; 
Whereas a peaceful and democratic solution is needed to restore stability in Haiti; 
Whereas the people of the United States eagerly support a peaceful transition to a representative government in Haiti; 
Whereas ongoing political crisis in Haiti has devastated the country’s economy, social fabric, and the livelihoods of its people, leaving Haitians with a ruined economy and barely functioning physical infrastructure, few resources or the basic necessities to maintain life, and an insolvent government; 
Whereas immediate emergency food assistance for Haiti is urgently needed to meet the basic nutritional sustenance of the people of Haiti, especially mothers and children, and to relieve the extreme physical suffering of the people of Haiti, including their susceptibility to diseases, such as HIV/AIDS; and 
Whereas concerted international efforts will be required to develop the economic and political institutions necessary to permit Haiti to sustain its population and restore economic, social, and political progress: Now, therefore, be it 
 
That Congress— 
(1)supports the long quest for peace, justice, and prosperity of the people of the Republic of Haiti;  
(2)implores all sides involved in Haiti’s current political crisis to rely on dialogue and negotiations to affect political change; 
(3)calls on Haitian President Aristide to announce early elections that will serve democracy, the Haitian Constitution, and give a voice to all the people; 
(4)commends the Haitian communities in exile for continuing to strive for peace and democracy in Haiti, sustaining families in Haiti that are unable to survive economically with financial remittances, and for providing steadfast advocacy for Haiti; 
(5)calls on the United States Government to— 
(A)assume a leadership role in the international community to end the violence in Haiti and assist with a subsequent peace agreement, to provide for political transition and establishment of a sustainable democracy with good governance in Haiti, and establish an economic reconstruction processes for Haiti; and 
(B)play a strong and proactive role in developing peace and reconciliation initiatives in furtherance of an enduring solution to the on-going crisis in Haiti; 
(6)calls on the Secretary of State to— 
(A)request a special session of the United Nations General Assembly to consider whether the United Nations should organize a peace-building mission to Haiti; 
(B)provide leadership and participate in negotiations; and 
(C)seek, through diplomacy and negotiations, an accord that ends the conflict in Haiti, bringing peace to its people, and establishing an environment conducive to the maintenance of regional security, political stability, democracy and governance, the observation of human rights, and the pursuit of economic growth, development and trade; 
(7)calls on the Secretary of Defense to play a lead role in establishing and, if necessary, deploying an international stabilization force to Haiti; 
(8)requests the Administrator of the United States Agency for International Development (USAID) to— 
(A)commit to providing humanitarian assistance to the people of Haiti to save lives, alleviate suffering, and mitigate the impact of the emergency situations emerging from the crisis, including providing emergency food, supplies, and commodities; and 
(B)coordinate relief efforts with national and international nongovernmental organizations and other donors; 
(9)urges the international community to— 
(A)provide support for peacekeeping operations in Haiti to end the violence, achieve peace, and restore stability; and 
(B)support humanitarian efforts to meet the urgent and dire needs of the Haitian people and to consult and cooperate closely with the appropriate Haitian leaders and civil society representatives as well as other governments and international organizations; and  
(10)urges the United Nations to— 
(A)to adopt a resolution to establish a United Nations mission for Haiti that will work to establish and ensure a long-term peace in Haiti; and 
(B)to deploy a peacekeeping and human rights presence in Haiti in order to develop and implement a plan that measurably builds the capacity of the Government of Haiti to respond to and meet the rights of its citizens, including, the right to health, water, education, life, security of person, and due process.  
 
